Citation Nr: 1018551	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) "Tiger Team" at the 
Regional Office (RO) in Cleveland, Ohio.  The claims file in 
this matter was subsequently transferred to the Newark, New 
Jersey, RO for further handling.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include 
bilateral sensorineural hearing loss, evaluated as 50 percent 
disabling; posttraumatic stress disorder (PTSD), evaluated as 
30 percent disabling; right and left lower extremity 
peripheral neuropathies, each evaluated as 20 percent 
disabling; right and left upper extremity peripheral 
neuropathies, each evaluated as 10 percent disabling; and 
tinnitus, evaluated as 10 percent disabling.

2.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has 
a total disability rating of 90 percent.

3.  The evidence of record does not demonstrate that the 
Veteran's service-connected disorders, in and of themselves, 
render him unable to secure or follow a substantially gainful 
occupation.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for TDIU in a June 2007 notice letter.  The letter 
also notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following a reasonable period of time in which the Veteran 
was afforded the opportunity to respond, his TDIU claim was 
adjudicated for the first time in a March 2008 rating 
decision.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  Toward this end, the private treatment records 
identified by the Veteran have been obtained.

The Board observes that the Veteran's service treatment 
records and service personnel records are "fire-related" 
(i.e., destroyed in a 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri).  In such instances, 
the Board has a heightened obligation to explain its findings 
and conclusions and to carefully consider the benefit of the 
doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Under that doctrine, the Board is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
38 U.S.C.A. § 5107(b).  

The unavailability of a veteran's service records, however, 
does not lower the legal standard for proving a claim for 
service connection, but rather, increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, no presumption is 
created, either in favor of the veteran or against VA, due to 
the absence of service records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (the Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  As noted 
above in its analysis, the Board does not find the benefit of 
the doubt doctrine to be applicable, as the balance of the 
evidence in this case weighs against the Veteran's claim.

The Board also acknowledges that efforts to obtain the 
private treatment records from Morristown Memorial Hospital 
have not been made.  Nonetheless, in his August 2007 VA Form 
21-4142, the Veteran identified that treatment at that 
facility was for his non-service connected heart illness.  
These treatment records are not relevant to the Veteran's 
claim for TDIU and VA is not obliged to assist the Veteran in 
obtaining them.  38 C.F.R. § 3.159(c)(3).

Additionally, the Veteran was afforded a general VA 
examination in July 2007, as well as VA examinations 
specifically focused on his service-connected PTSD, 
peripheral neuropathies, and hearing loss.  All VA 
examinations were performed in conjunction with a review of 
the Veteran's claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one disability that is 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose 
of determining the above, the following will be considered as 
one disability:  1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor set forth under 38 C.F.R. § 4.26, if 
applicable; 2) disabilities resulting from common etiology or 
a single accident; 3) disabilities affecting a single body 
system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; 4) multiple injuries 
incurred in action; or 5) multiple disabilities incurred as a 
prisoner of war.  In exceptional cases, an extra-schedular 
rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran's service-connected disabilities 
include bilateral sensorineural hearing loss evaluated as 50 
percent disabling; PTSD evaluated as 30 percent disabling; 
right and left lower extremity peripheral neuropathies, each 
evaluated as 20 percent disabling; right and left upper 
extremity peripheral neuropathies, each evaluated as 10 
percent disabling; and tinnitus evaluated as 10 percent 
disabling.  The Veteran's combined disability evaluation is 
90 percent.  See 38 C.F.R. § 4.16(a).  This evaluation meets 
the initial criteria for schedular consideration for the 
grant of TDIU under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether the Veteran's service-connected 
disabilities, in and of themselves, preclude him from 
securing or following a substantially gainful occupation.

In this regard, the Board has considered the Veteran's 
educational and employment background.  The Veteran's TDIU 
application reflects that he attended school through eighth 
grade.  Following service, he was employed as an auto parts 
manager from 1985 to 1990.  He reports that he was last able 
to work on a full-time basis in 1989.
 
Throughout the period of the Veteran's appeal, private 
treatment records note various nonservice-connected 
conditions, including congestive heart failure that required 
surgery in 1993 for aortic valve replacement.  The Veteran 
suffered strokes in 1999 and 2002.  Private treatment records 
from November 2006 to March 2007 document that the Veteran 
was followed at that time for his heart condition and atrial 
fibrillation.  These records also document diagnoses of 
severe anemia of uncertain etiology, seizure disorder, 
hypertension, hyperlipidemia, and asbestosis.  The Veteran 
was hospitalized from February to March of 2007 following a 
third stroke.  Overall, these treatment records do not 
address the Veteran's employability.

In August 2003, the Veteran underwent VA examinations for his 
hearing loss and peripheral neuropathies.  Although the 
audiologic examination revealed profound hearing loss in both 
ears, no opinion was rendered as to the impact of the 
Veteran's hearing loss on his employability.  The 
neurological examination report also failed to comment on the 
Veteran's employability.

A psychiatric VA examination performed in October 2003 
revealed a diagnosis of PTSD.  A Global Assessment of 
Functioning (GAF) scale score of 70 was assigned, which is 
indicative of mild psychological symptoms.  The examiner 
opined that the Veteran's psychiatric problems "did not 
prevent him from getting employment."

In July 2007, the Veteran underwent a new series of VA 
examinations which included a general physical examination, 
as well as examinations focused specifically on his service-
connected PTSD and peripheral neuropathies of the upper and 
lower extremities.

At the July 2007 psychiatric examination, the Veteran was 
noted as requiring a wheelchair.  He reported intrusive 
thoughts, sleep disturbances marked by bad dreams, 
hypervigilance, and an easy startle reflex.  He also reported 
dementia which was characterized by memory loss and 
difficulty concentrating and planning.  He stated that he 
required help with every day activities and had a caregiver 
who assisted him.  On examination, the Veteran demonstrated 
indistinct speech.  He also demonstrated problems with 
orientation, particularly as to date.  His memory was 
diminished and he was unable to perform serial 7 exercises.  
Insight and judgment were determined to be below average.  
The Veteran's mood was neutral and affect was appropriate, 
though his speech was indistinct.  No perceptual problems 
were observed.  Thought process and content were normal and 
the Veteran did not show any suicidal or homicidal ideation.  
In sum, the examiner determined that the Veteran demonstrated 
mild symptoms of PTSD, and moderate to severe symptoms of 
dementia.  A GAF score of 65 assigned with respect to the 
PTSD, while a GAF score of 40 was assigned with respect to 
dementia.  The examiner concluded that the Veteran would be 
unable to obtain employment due to his dementia.  He did not 
relate the Veteran's unemployability to his PTSD.

At the Veteran's July 2007 neurological examination, the 
Veteran reported constant pain and numbness in both feet and 
intermittent pain and numbness of both hands.  He was noted 
as being semi-ambulatory and requiring the use of a 
wheelchair and walker to ambulate.  A clinical neurological 
examination revealed unstable gait and positive Romberg's 
sign.  Direct confrontation of the cranial nerves produced a 
slight left temporal field defect.  A motor examination 
revealed subtle drift in the left upper extremity and left 
lower extremity, as well as subtle weakness.  Reflex testing 
showed diminished ankle jerk responses of 1+ on both sides.  
The Veteran's coordination was observed to be slower on the 
left side.  Sensory testing showed mildly decreased pinprick 
and light touch sensation on both hands, moderate sensory 
loss on both legs and feet.  Timed vibration sense was 
decreased in the big toes of both feet.  Based upon the 
findings on examination, the examiner determined that the 
Veteran's peripheral neuropathy of the upper and lower 
extremities is moderately severe in nature.  He concluded 
that the Veteran's painful neuropathy symptoms "will affect 
his physical and sedentary employment status," but did not 
conclude that these symptoms precluded the Veteran from 
employment altogether.

At the general physical examination, also performed in July 
2007, the Veteran was noted as being unable to communicate 
due to his impaired hearing, poor memory, and confusion.  
Accordingly, his medical history was communicated mostly by 
the Veteran's daughter, who accompanied the Veteran.  Through 
his daughter, the Veteran reported poor balance and memory 
loss as a result of his strokes.  In addition to the prior 
medical history noted in the private treatment records and 
discussed above, the Veteran also related that he also 
underwent valve replacement surgery in 1983.  In addition to 
strokes suffered in 1999, 2002, and 2007, he also reported 
that he suffered two strokes in 2001.  The Veteran reported 
that he was unable to care for himself because of his mental 
condition as well as other nonservice-connected disabilities.  
In addition to the psychiatric and neurological findings 
discussed above, an examination revealed an irregular heart 
rhythm.  A review of a November 2006 echocardiogram provided 
by the Veteran revealed atrial fibrillation with well-
controlled ventricular response.  A stress test could not be 
administered due to the Veteran's various medical problems.  
Based upon the examination, the Veteran's reported medical 
history, and a review of the claims file, the examiner 
diagnosed the Veteran with hypertension with valvular heart 
disease and atrial fibrillation, dementia, PTSD, and hearing 
loss.  Regarding the Veteran's history of strokes, the 
examiner determined that these were not related to the 
Veteran's peripheral neuropathy.  The examiner concluded that 
the Veteran was unemployable, however, opined that his 
unemployability was "mostly due to nonservice-connected 
conditions such as [his] heart condition, his stroke, and his 
dementia."

Based upon the foregoing evidence, the Veteran is not 
entitled to TDIU.  The post-service private treatment records 
do not provide any competent opinions that the Veteran is 
unemployable as a result of his service-connected 
disabilities.  Rather, these records demonstrate a medical 
history that is marked by various nonservice-connected 
illnesses.  Although the July 2007 neurological VA 
examination report expresses that the Veteran's peripheral 
neuropathies affect his physical and sedentary employment 
status, it does not find that disorder precludes him from 
obtaining employment.  Moreover, the July 2007 general VA 
examination, which is based upon the findings expressed in 
the neurological and psychiatric examinations of the same 
date, concludes that the Veteran's unemployability is due 
primarily to nonservice-connected disabilities.

The Board acknowledges the Veteran's contentions, as 
expressed in his May 2007 TDIU application, that his combat 
related stress and hearing loss has prevented him from being 
able to secure employment.  Nonetheless, these contentions 
are substantially rebutted by the absence of supporting 
competent medical evidence, and are in fact contrary to the 
medical opinions expressed in the July 2007 VA examination 
report.

In summary, the evidence of record does not establish that 
the Veteran's service-connected disabilities in and of 
themselves render him unable to secure and follow a 
substantially gainful occupation.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU, and this claim must be denied.
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the Veteran is free 
to reopen his claim at any time. 


ORDER

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


